Case 4:17-cv-00872-ALM Document 237 Filed 07/20/21 Page 1 of 4 PageID #: 12147




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 MOBILITY WORKX, LLC,

                               Plaintiff,
                                                     Civil Action No.: 4:17-CV-00872-ALM
                v.

 CELLCO PARTNERSHIP D/B/A                            JURY TRIAL DEMANDED
 VERIZON WIRELESS,

                               Defendant.


           MOTION TO QUASH TRIAL SUBPOENA OF PAUL VENIZELOS

       Plaintiff Mobility Workx, LLC (“Mobility”) served a trial subpoena on Defendant Cellco

Partnership d/b/a Verizon Wireless (“Verizon”)’s employee, Mr. Paul Venizelos. See Ex. 1 (the

“Subpoena”). Verizon and Mr. Venizelos respectfully submit that the Court must quash this

Subpoena because the Subpoena requires compliance beyond the geographical limits specified in

Rule 45 of the Federal Rules of Civil Procedure.

I.     APPLICABLE LAW

       Quashing a subpoena is required when the subpoena “requires a person to comply beyond

the geographical limits specified in Rule 45(c).” FED. R. CIV. P. 45(d)(3)(A)(ii). Under Rule 45

of the Federal Rules of Civil Procedure, “[a] subpoena may command a person to attend a trial . .

. only as follows: (A) within 100 miles of where the person resides, is employed, or regularly

transacts business in person.” FED. R. CIV. P. 45(c)(1)(A).

       Motions to quash must be “timely.” FED. R. CIV. P. 45(d)(3)(A). “While the Rules do not

define timeliness, courts generally have read ‘timely’ to mean within the time set for compliance

with the subpoena.” Scrum Alliance Inc. v. Scrum, Inc., No. 4:20-cv-227-ALM, 2020 U.S. Dist.


                                                1
Case 4:17-cv-00872-ALM Document 237 Filed 07/20/21 Page 2 of 4 PageID #: 12148




LEXIS 209352, at *4 (E.D. Tex. Nov. 9, 2020). 1

II.       ARGUMENT

          The Subpoena served by Mobility on Mr. Venizelos is defective and must be quashed

because it violates the express terms of Rule 45. The Subpoena calls for compliance beyond the

geographical limits specified in Rule 45 of the Federal Rules of Civil Procedure, which allows for

compliance within 100 miles of where the subpoenaed individual resides, is employed, or regularly

transacts business in person. FED. R. CIV. P. 45(c)(1)(A).

          The Subpoena calls for Mr. Venizelos’s compliance by attending trial in the above-

captioned case at the Paul Brown United States Courthouse at 101 E. Pecan Street, Sherman TX,

75090 on July 26th, 2021. Ex. 1. Mr. Venizelos resides and works in Ridgewood and Bedminster,

New Jersey, approximately 1,500 miles away from Sherman, Texas. See Ex. 2, at ¶¶ 2, 4. Mr.

Venizelos does not regularly transact business in person in Texas. Ex. 2, at ¶ 5. Because Mr.

Venizelos does not live, work, or regularly transact business in person within the geographical

scope of the place for compliance, the Subpoena is defective and must be quashed. Fed. R. Civ.

P. 45(d)(3)(A)(ii); see also, e.g., Geosouthern Energy Corp. v. Certain Underwriters at Lloyd’s

London, No. 5:15-cv-623-RCL, 2017 U.S. Dist. LEXIS 215292, at *7-8 (W.D. Tex. Feb. 24, 2017)

(quashing deposition subpoenas for witnesses more than 200 and 1,500 miles away from the place

for compliance, stating, “Plaintiff has provided no evidence that [the subpoenaed individual] lives,

works, or regularly transacts business in Houston, Texas, and has pointed to no authority allowing

this Court to enforce the subpoena here. Accordingly, . .. the Court must quash the subpoena under

Rule 45.”).




1
    This motion is timely filed before the time for compliance, July 26, 2021.

                                                   2
Case 4:17-cv-00872-ALM Document 237 Filed 07/20/21 Page 3 of 4 PageID #: 12149




III.   CONCLUSION

       For the foregoing reasons, Verizon and Paul Venizelos respectfully request that the Court

quash the Subpoena served on Mr. Venizelos.


Dated: July 20, 2021                        Respectfully submitted,

                                            By: /s/ Ross R. Barton
                                            Deron R. Dacus (Texas Bar No. 00790553)
                                            THE DACUS LAW FIRM, P.C.
                                            821 ESE Loop 323, Suite 430
                                            Tyler, TX 75701
                                            Telephone: (903) 705-1171
                                            Facsimile: (903) 581-2543

                                            Ross R. Barton (NC Bar No. 37179)
                                            Karlee N. Wroblewski (NC Bar No. 55043)
                                            ALSTON & BIRD LLP
                                            101 South Tyron Street, Suite 4000
                                            Charlotte, North Carolina, 28280
                                            Phone: (704) 444-1000
                                            Fax: (704) 444-1111
                                            ross.barton@alston.com

                                            Michael J. Newton (CA Bar No. 156225)
                                            ALSTON & BIRD LLP
                                            950 Page Mill Road
                                            Palo Alto, CA 94304
                                            Phone: (650) 838-2000
                                            Fax: (650) 838-2001
                                            mike.newton@alston.com

                                            Natalie C. Clayton (NY Bar No. 4409538)
                                            Darlena H. Subashi (NC Bar No. 5780747)
                                            ALSTON & BIRD LLP
                                            90 Park Avenue
                                            New York, NY 10016
                                            Phone: (212) 210-9400
                                            Fax: (212) 210-9444
                                            natalie.clayton@alston.com
                                            darlena.subashi@alston.com

                                            Attorneys for Defendant Cellco Partnership,
                                            D/B/A Verizon Wireless and Paul Venizelos


                                               3
Case 4:17-cv-00872-ALM Document 237 Filed 07/20/21 Page 4 of 4 PageID #: 12150




                            CERTIFICATE OF CONFERENCE

       I hereby certify that David Randall and Michael Machat, counsel for Plaintiff, and I met

and conferred on July 20, 2021. Plaintiff opposes the motion.

                                                                   /s/ Ross R. Barton

                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served electronically on July 20, 2021, on all

counsel who have consented to electronic service.

                                                                   /s/ Ross R. Barton




                                               4
